Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the information disclosure statement filed on 12/10/20. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 10/28/15. It is noted, however, that applicant has not filed a certified copy of the GB1519036.6 application as required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. Applicant remarks explained that the 102 rejection of the claims should be removed in view of the amendments to provide independent claims with allowable subject matter. However, applicant didn’t include all of the allowable subject matter of claim 18. Thus, claim 18 and some dependents will still be rejected under Katoh et al (US20130155262).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 18, 22, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Katoh et al (US20130155262).
Regarding claim 18, Katoh teaches camera assembly comprising: 
a support structure (301, camera housing and yoke);
an image sensor (104) mounted on a carrier (314), the image sensor having a light-sensitive region;

an actuator arrangement (EM motor) arranged to move the image sensor relative to the support structure in any direction laterally to the light-sensitive region of the image sensor (see paragraph 62); and a biasing arrangement (optical unit housing, yoke, 309, 311) that biases the bearing surfaces together.
Regarding claim 22, the camera assembly according to claim 12, wherein the support structure (camera housing and yoke and 301) includes a support plate (319, 320 OR 301) formed from sheet material, and the carrier (314) includes a moving plate formed from sheet material, the plain bearing (310) being provided between the support plate (301) and the moving plate (314).
Regarding claim 23, the camera assembly according to claim 22, wherein: either or both of the support plate (301) and the moving plate (314) is made of metal; and/or the bearing surfaces(305 or 310) are a surface of the support plate(301) and a surface of the moving plate (314).

the plain bearing (310) includes a bearing member (surface of bearing 310) fixed to one of the support plate and the moving plate (314),
 one of the bearing surfaces of the plain bearing being a surface of the bearing member and the other of the bearing surfaces of the plain bearing is a surface of the other of the support plate and the moving plater; and/or
the plain bearing includes bearing members (surface of bearing or 311 or 306) fixed to both of the support plate (301) and the moving plate (314), the bearing surfaces of the plain bearing being a surface of each bearing member.

Allowable Subject Matter
Claims 13, 15, 21, 28, 29, and 33-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest a camera assembly comprising: a support structure; an image sensor mounted on a carrier; at least one plain bearing comprising a bearing surface on each of the carrier and the support structure, which bearing surfaces bear on each other so as to suspend the carrier on the support structure and allow movement of the image sensor relative to the support structure in any direction laterally to the light-sensitive region of the image sensor;
.
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH